 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
 5 Attorneys for Plaintiff
   United States of America
 6

 7
 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     CASE NO. 2:18-CR-00191-MCE
12                                  Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                   TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                    ACT; ORDER
14   ZULEMA ELIZABETH RODRIGUEZ, and DATE: May 16, 2019
     DAVID LYNN DEVOY,               TIME: 10:00 a.m.
15                                   COURT: Hon. Morrison C. England, Jr.
                        Defendants.
16
17
18                                            STIPULATION

19         1.     By previous order, this matter was set for status on May 16, 2019.

20         2.     By this stipulation, the defendants now move to continue the status

21 conference until August 15, 2019, and to exclude time between May 9, 2019, the previously
22 set status hearing, and August 15, 2019, under Local Code T4.
23         3.     The parties agree and stipulate, and request that the Court find the

24 following:
25                a)      The government has represented that the discovery associated with

26         this case includes law enforcement reports, photographs, and several hours of audio

27         and video recordings. All of this discovery has been either produced directly to

28         counsel and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME         1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      Counsel for defendants desire additional time consult with their

 2        clients, review the discovery, conduct defense investigation, and otherwise prepare

 3        for trial.

 4               c)      On March 20 and 21, 2019, the parties conferred regarding the status

 5        of the case. Counsel for the defendants conveyed that they are still working with

 6        the defendants to determine how to proceed with the case. Additionally, the United

 7        States informed defense counsel that the United States will be producing additional

 8        discovery in the form of forensic reports of the defendants’ cellular telephones.

 9        Defense counsel will need additional time to review the forensic reports.

10               d)      Counsel for defendants believe that failure to grant the above-

11        requested continuance would deny them the reasonable time necessary for effective

12        preparation, taking into account the exercise of due diligence.

13               e)      The government does not object to the continuance.

14               f)      Based on the above-stated findings, the ends of justice served by

15        continuing the case as requested outweigh the interest of the public and the

16        defendant in a trial within the original date prescribed by the Speedy Trial Act.

17               g)      For the purpose of computing time under the Speedy Trial Act, 18

18        U.S.C. § 3161, et seq., within which trial must commence, the time period of May 9,

19        2019, to August 15, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

20        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

21        by the Court at defendant’s request on the basis of the Court’s finding that the ends

22        of justice served by taking such action outweigh the best interest of the public and

23        the defendant in a speedy trial.

24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1        4.     Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from
 3 the period within which a trial must commence.
 4        IT IS SO STIPULATED.

 5   Dated: May 14, 2019                             MCGREGOR W. SCOTT
                                                     United States Attorney
 6

 7                                                   /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
 8                                                   Assistant United States Attorney
 9
10
     Dated: May 14, 2019                             /s/ HANNAH LABAREE
11                                                   HANNAH LABAREE
                                                     Counsel for Defendant
12                                                   Zulema Elizabeth Rodriguez
     Dated: May 14, 2019                             /s/ KRESTA DALY
13                                                   KRESTA DALY
                                                     Counsel for Defendant
14                                                   David Lynn Devoy
15
16
17                                           ORDER
18        IT IS SO ORDERED.
19 Dated: May 20, 2019
20
21
22
23
24
25
26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
30   PERIODS UNDER SPEEDY TRIAL ACT
